NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 19a0626n.06

                                       Case No. 18-4184

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                FILED
                                                                           Dec 19, 2019
MASCO CORPORATION, ET AL.,                         )                   DEBORAH S. HUNT, Clerk
                                                   )
       Defendants-Appellees,                       )
                                                   )       ON APPEAL FROM THE UNITED
v.                                                 )       STATES DISTRICT COURT FOR
                                                   )       THE NORTHERN DISTRICT OF
WALDEMAR J. WOJCIK,                                )       OHIO
                                                   )
       Plaintiff-Appellant.                        )
                                                   )


       Before: MOORE, KETHLEDGE, and MURPHY, Circuit Judges.

       MURPHY, Circuit Judge.        In 1996, Andrew Rattray began working for KraftMaid

Cabinetry. Seven years later Rattray entered into a contract with KraftMaid promising him a

sizeable monthly pension if he “shall remain” in KraftMaid’s employment “for at least five years.”

Yet Rattray left the company about two years later. When did the five-year clock that Rattray

needed to “remain” with KraftMaid begin to run? Was it the date he signed the contract in 2003,

in which case his retirement benefits never vested? Or was it the much earlier date of his initial

employment, in which case those benefits vested immediately? Like the district court, we read the

contract’s language as unambiguously requiring five years of employment from the contract date.

We thus affirm the dismissal of a complaint seeking Rattray’s benefits.
No. 18-4184, Masco Corp., et al. v. Wojcik


                                                  I.

       This case reaches us at the motion-to-dismiss stage, so we accept the following factual

allegations from the complaint (and the items attached to the complaint) for purposes of this appeal.

Saab Auto. AB v. General Motors Co., 770 F.3d 436, 440 (6th Cir. 2014); Rondigo, L.L.C. v. Twp.

of Richmond, 641 F.3d 673, 680–81 (6th Cir. 2011). Rattray began working for KraftMaid on

April 1, 1996. He was one of “4 key executives”—including Thomas Chieffe, Donald Cox, and

Donald Burgess—“who guided KraftMaid to become a billion dollar plus company.” Chieffe was

KraftMaid’s president; Rattray was its senior financial officer and later its chief financial officer.

In July 1999, KraftMaid established a supplemental pension plan for these executives. At some

point, however, President Chieffe grew concerned that KraftMaid might fire the four officers

before their benefits vested. They thus decided to enter into new contracts with KraftMaid for

supplemental pension benefits under the authority of a Board of Directors resolution from 1989.

       Rattray entered into his contract (which we will call the “Agreement”) on August 23, 2003.

He signed it on behalf of himself, and Burgess appears to have signed it on behalf of KraftMaid.

The Agreement contained the following sentence: “If Executive shall remain in the Employment

of the Corporation for at least five years, he shall be entitled to receive monthly from the

Corporation the sum of FOUR THOUSAND FIVE HUNDRED DOLLARS AND NO CENTS,

($4,500), beginning, at the executive’s discretion, any date after the first day of the 2nd month

following such ‘Normal Retirement Date’, for a continuous period of 180 months.”                 The

Agreement defined “Employment of the Corporation” to “mean any service with any Masco

Corporation company,” and it defined “Normal Retirement Date” to begin on the first day of the

month after Rattray turned 55. Separately, the Agreement provided that, if Rattray died while

employed by KraftMaid, his beneficiaries would receive his then-existing salary for one year and



                                                  2
No. 18-4184, Masco Corp., et al. v. Wojcik


half of his salary for several more years. Its preamble added that KraftMaid offered these various

benefits “in consideration of services rendered in the past and rendered in the future” by Rattray.

The Agreement’s definition section identified its “effective date” as the “latter” of August 23,

2003, or the issuance of a life insurance policy for purposes of the death-benefit provision.

          KraftMaid, a subsidiary of Masco Corporation, later became Masco Cabinetry Middlefield,

LLC. On May 20, 2005, a little less than two years after Rattray signed his Agreement, he quit

Masco Cabinetry “due to concerns with Masco’s accounting and financial practices.” A few

months later, Masco “coerced” the other executives into rescinding their agreements. Rattray

signed no similar rescission, even though Masco ordered Chieffe to ask him to do so.

          A decade later, Chieffe told Rattray that he thought Rattray could seek his benefits after he

turned 55 on March 28, 2015. That month Rattray sent Masco a letter asking how to receive the

monthly payments. Masco denied his request for payments. This refusal forced Rattray into

bankruptcy and his home into foreclosure.

          Rattray responded with a breach-of-contract suit under Ohio law against Masco and Masco

Cabinetry (collectively “Masco”) in federal bankruptcy court. After Masco moved to transfer this

suit to the district court (to “withdraw the reference” in the language of bankruptcy), Rattray

dismissed the suit and refiled it in Ohio state court. Masco then removed that state suit back to the

bankruptcy court and filed another motion to transfer the case to the district court. The district

court eventually granted this motion. In the meantime, Rattray substituted the trustee overseeing

his bankruptcy estate—Waldemar Wojcik—as the proper plaintiff to litigate his breach-of-contract

claims.

          Apart from its procedural motions, Masco moved to dismiss the complaint on the ground

that Rattray was not entitled to retirement benefits as a matter of law because he had not stayed



                                                   3
No. 18-4184, Masco Corp., et al. v. Wojcik


with KraftMaid for five years from the contract date. The district court agreed and dismissed this

suit. The court read the Agreement’s language that “the Executive shall remain in the Employment

of the Corporation for at least five years” to require Rattray to work for KraftMaid for five years

from the contract date. Because Rattray left the company less than two years later, he did not meet

this condition. The court thus rejected Wojcik’s contrary interpretation starting the five-year clock

from Rattray’s initial 1996 employment date. “[I]f prior years of employment were meant to be

counted toward the five-year requirement,” the court reasoned, “it would not have made sense for

the parties to include that provision at all.” Wojcik now appeals.

                                                  II.

       We start with two procedural issues. The first: jurisdiction. While the parties agree that

the district court had subject-matter jurisdiction, we must independently assure ourselves of that

fact. Prime Rate Premium Fin. Corp. v. Larson, 930 F.3d 759, 764 (6th Cir. 2019). The

bankruptcy-jurisdiction statute (28 U.S.C. § 1334(b)) gives district courts “original but not

exclusive jurisdiction of all civil proceedings arising under title 11 or arising in or related to cases

under title 11.” “A claim is ‘related to’ a bankruptcy case if the ‘outcome of that [claim] could

conceivably have any effect on the estate being administered in bankruptcy.’” Waldman v. Stone,

698 F.3d 910, 916 (6th Cir. 2012) (citation omitted). Wojcik’s suit meets this test because it could

produce more funds for (and thus affect the size of) Rattray’s bankruptcy estate. See id.

       The second: choice of law. The Agreement states that it “shall be governed by the laws of

the State of Ohio.” But the district court suggested that the Agreement might qualify as an

“employee benefit plan” under the Employee Retirement Income Security Act (ERISA). And

other courts have noted that “parties may not contract to choose state law as the governing law of

an ERISA-governed benefit plan.” Prudential Ins. Co. v. Doe, 140 F.3d 785, 791 (8th Cir. 1998);



                                                   4
No. 18-4184, Masco Corp., et al. v. Wojcik


see Buce v. Allianz Life Ins. Co., 247 F.3d 1133, 1154–55 (11th Cir. 2001) (Carnes, J., concurring

in the result). Thankfully, we need not decide this choice-of-law question because both sides

agreed at oral argument that we should apply Ohio law for this appeal. While courts do not always

allow parties to agree about the governing law in a contract, they do generally accept the parties’

agreement about the governing law during the litigation. See Wood v. Mid-Valley Inc., 942 F.2d

425, 426–27 (7th Cir. 1991). That is, courts do not treat choice-of-law questions like the

jurisdictional questions that they must raise on their own. Instead, they regularly rely on the

litigants’ agreement about the governing law (or, more often, on one litigant’s failure to dispute

the issue) to avoid deciding what could be knotty choice-of-law questions. Id.; Patton v. Johnson,

915 F.3d 827, 837 (1st Cir. 2019); Janvey v. Democratic Senatorial Campaign Comm., Inc., 712

F.3d 185, 194 n.6 (5th Cir. 2013); Patton Boggs LLP v. Chevron Corp., 683 F.3d 397, 403 (D.C.

Cir. 2012); Flying J Inc. v. Comdata Network, Inc., 405 F.3d 821, 831 n.4 (10th Cir. 2005). Seeing

no reason to depart from that path here, we look to Ohio contract law for the merits.

                                                III.

       Under Ohio law, “[i]f a contract is clear and unambiguous, then its interpretation is a matter

of law and there is no issue of fact to be determined.” Nationwide Mut. Fire Ins. v. Gunman Bros.

Farm, 652 N.E.2d 684, 685 (Ohio 1995) (citation omitted). To decide whether the contract is

clear, a court must start with its language, Westfield Ins. Co. v. Galatis, 797 N.E.2d 1256, 1261

(Ohio 2003), giving the words “their plain and ordinary meaning ‘unless manifest absurdity results,

or unless some other meaning is clearly evidenced from the face or overall contents of the

instrument,’” Laboy v. Grange Indem. Ins. Co., 41 N.E.3d 1224, 1227 (Ohio 2015) (citation

omitted). A contractual provision is clear when “it can be given a definite legal meaning,” Galatis,

797 N.E.2d at 1261; it is ambiguous “only when [the] provision at issue is susceptible of more



                                                 5
No. 18-4184, Masco Corp., et al. v. Wojcik


than one reasonable interpretation,” Lager v. Miller-Gonzalez, 896 N.E.2d 666, 669 (Ohio 2008).

If, after a review of the contractual language alone, the court decides that “no ambiguity appears

on [the contract’s] face,” the court may not rely on evidence outside of the contract “in an effort

to demonstrate such an ambiguity.” Shifrin v. Forest City Enterps., Inc., 597 N.E.2d 499, 501

(Ohio 1992). The court must instead enforce the contract as written. Id.

       Given these legal principles, this appeal turns on whether the following sentence in the

Agreement is unambiguous: “If Executive shall remain in the Employment of the Corporation for

at least five years, he shall be entitled to receive” the listed benefits. Masco says that the provision

unambiguously required Rattray to remain with KraftMaid for five years from the contract date—

August 23, 2003. Under this view, the language forecloses Rattray’s request for benefits because

he left the company about two years later. Wojcik responds that the provision could reasonably

be read to start the five-year clock on the earlier date that he started at the company—April 1,

1996. Under this view, Rattray immediately met this condition because he had been employed by

KraftMaid for over five years by the contract date.

       We agree with Masco. When assessed from the “plain and ordinary meaning” of its words,

Galatis, 797 N.E.2d at 1261, this disputed sentence unambiguously starts the five-year clock at the

contract date.   From a bird’s-eye view, the sentence—“[i]f Executive shall remain in the

Employment of the Corporation for at least five years, he shall be entitled to receive” the listed

retirement benefits—naturally conveys to us (and we think to most readers) that the condition

begins at the time the parties entered the contract.

       This general instinct is confirmed by a review of the specific words. To begin with, the

sentence uses the verb “remain.” In this context, remain means “[t]o continue in the same state or

condition” or “[t]o continue to be in the same place; stay or stay behind.” American Heritage



                                                   6
No. 18-4184, Masco Corp., et al. v. Wojcik


Dictionary 1475 (4th ed. 2000); see also Webster’s II New College Dictionary 937 (4th ed. 2001);

Oxford English Dictionary 578 (2d ed. 1989). This verb conveys that a party has already been in

a preexisting state or condition and will continue (“remain”) in that same state or condition going

forward. Here, then, the word suggests that the five-year period runs from a point in time after the

start of Rattray’s employment with KraftMaid. If, by contrast, the parties meant to start the clock

from day one, “remain” was a poor choice of words. On his first day, Rattray began a new state

of employment with KraftMaid; he was not “continu[ing] in the same state.” American Heritage

Dictionary at 1475. To start the clock from Rattray’s initial employment date, the Agreement

would have instead used a verb like “be” or “serve” (e.g., “if Executive shall serve in the

Employment of the Corporation for at least five years”).

       In addition, the Agreement uses the verb phrase “shall remain”—a combination signaling

that the contract imposes a forward-looking condition. Where, as here, a sentence uses “shall” in

a conditional clause beginning with “if,” the verb commonly adds a sense of obligation to the

present tense of the primary verb. See Joseph Kimble, The Many Misuses of Shall, 3 Scribes J.

Leg. Writing 61, 65 (1992); Otto Jespersen, Essentials of English Grammar § 25.7(2) (1933). This

usage thus conveys that the condition starts in the present. Indeed, when this type of conditional

clause uses a present-tense verb, it typically signals to the reader a “future time interpretation.”

See Rodney Huddleston & Geoffrey K. Pullum, Cambridge Grammar of the English Language

135, 210 (2002). That is how we read the relevant clause in the Agreement—as creating a future-

looking condition starting from the date of the language (i.e., the date of the contract). Such a

future-looking condition would not look backward to previous employment. If the Agreement had

sought to include that prior employment, it would have said “if the Executive shall have remained”

for the required time. In short, the verb usage and tense both convey that the five-year requirement



                                                 7
No. 18-4184, Masco Corp., et al. v. Wojcik


begins from the date of Rattray’s contract with KraftMaid, not from the date of his employment

with the company.

       A view of the Agreement “as a whole” reinforces our conclusion that the disputed sentence

looks to the future, requiring Rattray to work five years from the contract date. Foster Wheeler

Enviresponse, Inc. v. Franklin Cty. Convention Facs. Auth., 678 N.E.2d 519, 526 (Ohio 1997).

For one thing, the Agreement defines “Employment of the Corporation” for purposes of the five-

year clock to “mean any service with any Masco Corporation company,” not just Rattray’s service

with KraftMaid. That the condition contemplated this type of contingency—that Rattray could

switch jobs in the future—suggests that it established a future condition. For another thing, the

contract’s preamble says that KraftMaid agrees to provide the benefits to Rattray “in consideration

of services rendered in the past and rendered in the future.” So the Agreement itself recognizes

that KraftMaid provided the benefits partially for future work. And this language demonstrates

that Rattray had prior service with KraftMaid, but the disputed sentence still chose the word

“remain” in the present tense. When, by comparison, the Agreement noted that Rattray would

become only a general creditor of KraftMaid once his rights vested, it used the phrase “shall be

and remain”—signaling that his general-creditor status started from the first day that his rights

vested (and continued thereafter).

       Wojcik’s arguments do not convince us otherwise. He makes just one textual argument in

support of his view: The disputed sentence does not include language expressly stating that the

five-year period starts “from the date of this agreement.” Looking at this Agreement from the

perspective of a Monday-morning contract drafter, we agree that his proposed language would

have removed all doubt (indeed, would have removed all non-frivolous contrary arguments) that

the five-year period starts from the contract date. But the “additional clarity” that his proposed



                                                8
No. 18-4184, Masco Corp., et al. v. Wojcik


language would provide does not render the actual language ambiguous. Arrowood Indem. Co. v.

Lubrizol Corp., 695 F. App’x 842, 849 (6th Cir. 2017). As written, the language has “a definite

legal meaning.”    Galatis, 797 N.E.2d at 1261.       Unambiguous language does not become

ambiguous simply because it could have been written even more unambiguously.

       For the most part, therefore, Wojcik resorts to outside-the-contract arguments.            He

highlights, among other things, KraftMaid financial statements that allegedly treated his benefits

as vested in 2004; declarations from Chieffe and Rattray opining that they viewed their benefits as

vesting immediately; and two other Masco supplemental pension plans for executives. Wojcik’s

request that we consider this extrinsic evidence faces both substantive and procedural hurdles.

       Substantively, this request violates Ohio contract law. We have found that “no ambiguity

appears on the face” of the Agreement. Shifrin, 597 N.E.2d at 501. That conclusion bars us from

relying on outside evidence to depart from the contract’s unambiguous meaning. Id. If anything,

Wojcik’s evidence confirms why Ohio bans extrinsic evidence. He, for example, cites another

Masco company’s plan from January 2003. But this agreement uses different language: “You

become vested in your Executive Retirement Plan benefits after five years of service (including

eligible vesting service earned prior to January 1, 2003).” So Wojcik seeks to use this extrinsic

evidence to “in effect create a new contract.” Alexander v. Buckeye Pipe Line Co., 374 N.E.2d

146, 150 (Ohio 1978). Wojcik also cites a letter describing a later Masco Cabinetry supplemental

plan for executives. But this letter suggests that this newer plan (like the Agreement) required

executives to work for five years from the contract date before any benefits vested.

       Indeed, other outside-the-contract evidence—that Rattray started with KraftMaid in

1996—cuts strongly the other way.         Under Wojcik’s reading, Rattray met the five-year

requirement immediately on the contract date. Thus, even though the contract indicated that these



                                                9
No. 18-4184, Masco Corp., et al. v. Wojcik


sizeable benefits were for “future” services, Rattray could have quit on the day after he signed the

contract and still been entitled to receive them. As the district court recognized, his reading renders

this requirement meaningless. And “if one construction of a doubtful condition written in a

contract would render a clause meaningless and it is possible that another construction would give

that same clause meaning and purpose, then the latter construction must prevail.” Sunoco, Inc. (R

& M) v. Toledo Edison Co., 953 N.E.2d 285, 295 (Ohio 2011) (citation omitted). So Wojcik must

rebut this extrinsic evidence with even more extrinsic evidence.            He highlights Rattray’s

declaration opining that Masco used the same language for all four executives and that the

company added this requirement because one of them (Donald Burgess) had yet to work for

KraftMaid for five years in 2003.         Rather than weigh this extrinsic-evidence point and

counterpoint, Ohio law instructs us to follow the clear contractual language.

       Procedurally, Wojcik’s request violates the Federal Rules of Civil Procedure. Most of his

extrinsic evidence is not only outside the contract, but also outside the complaint. He included all

but the financial statements with a summary-judgment motion that was mooted when the district

court granted the motion to dismiss. Contrary to Wojcik’s claim, courts generally cannot consider

evidence outside the complaint at this stage. See Hensley Mfg. v. ProPride, Inc., 579 F.3d 603,

613 (6th Cir. 2009). His evidence confirms why this rule exists. His summary-judgment motion

asserts facts that seemingly contradict his complaint. His motion, for example, says that the

Agreement was signed on or about August 23, 2002, not on or about August 23, 2003. And the

motion even attaches another copy of the Agreement that is identical to the copy attached to the

complaint in all respects save that a “2” has been handwritten over the “3” in the places where the

parties handwrote the contract date. Yet neither Wojcik’s summary-judgment motion nor his




                                                  10
No. 18-4184, Masco Corp., et al. v. Wojcik


appellate brief acknowledges (let alone explains) this inconsistency. At this motion-to-dismiss

stage, therefore, we consider only his complaint (and the version of the Agreement attached to it).

       Wojcik lastly argues that the district court wrongly relied on summary-judgment cases and

that “[a] contract should not be interpreted at [the motion-to-dismiss] stage.” He is wrong.

Whether a contract is unambiguous is a question of law that turns on a review of its language. See

Nationwide, 652 N.E.2d at 686. Courts may undertake that review just as well at the motion-to-

dismiss stage as at the summary-judgment stage. Like other courts, therefore, we have repeatedly

affirmed decisions granting motions to dismiss on the ground that a contract was unambiguous.

See Watkins v. Honeywell Int’l Inc., 875 F.3d 321, 323–26 (6th Cir. 2017) (federal common law);

BKB Properties LLC, v. SunTrust Bank, 453 F. App’x 582, 587 (6th Cir. 2011) (Tennessee law);

Nixon v. Wilmington Tr. Co., 543 F.3d 354, 357 (6th Cir. 2008) (Delaware law); cf. Orchard Hill

Master Fund Ltd. v. SBA Commc’ns Corp., 830 F.3d 152, 156–57 (2d Cir. 2016) (New York law);

McWane, Inc. v. Crow Chicago Indus., Inc., 224 F.3d 582, 584 (7th Cir. 2000) (Illinois law).

Because we find this Agreement unambiguous too, Wojcik gives us no reason to depart from this

procedural precedent.

       In sum, the Agreement unambiguously required Rattray to work for KraftMaid for at least

five years from the date it was signed. His complaint alleges that he did not do so. The district

court thus properly granted Masco’s motion to dismiss Wojcik’s contract suit. We affirm.




                                                11
No. 18-4184, Masco Corp., et al. v. Wojcik


       KAREN NELSON MOORE, Circuit Judge, dissenting. This case involves a poorly

written contract signed by two sophisticated parties. The question is whether the contract is

ambiguous. In my view, the poor drafting resulted in ambiguity. The parties also present two

reasonable, but competing, interpretations of the Agreement. Consequently, the consideration of

extrinsic evidence is appropriate in this case, and I would reverse the district court.

       Andrew Rattray and KraftMaid Cabinetry, Inc. entered into an agreement called the

“Supplemental Pension Benefit Plan.” R. 2 (Agreement at 26) (Page ID #50). The Agreement

provides, “[i]f Executive shall remain in the Employment of the Corporation for at least five years,

he shall be entitled to receive” a monthly retirement benefit. R. 2 (Agreement at 27) (Page ID

#51). “Employment of the Corporation,” in turn, is defined as “any service with any Masco

Corporation company.” R. 2 (Agreement at 26) (Page ID #50) (emphasis added). And “‘[a]ny’

means ‘all.’” Risner v. Ohio Dep’t of Nat. Res., Ohio Div. of Wildlife, 42 N.E.3d 718, 723 (Ohio

2015) (citing Webster’s Third New International Dictionary 97 (2002)). Moreover, the Agreement

was made “in consideration of services rendered in the past and rendered in the future . . . .” R. 2

(Agreement at 26) (Page ID #50) (emphasis added). The Agreement, therefore, contemplates a

retirement benefit for all the work that an executive, here Rattray, has done.

       The nub of this dispute is the phrase “shall remain,” which appears in the retirement-benefit

provision of the agreement. Two possible values could underlie that provision: one, the provision

may reward an executive for having remained with the company since the start of their

employment; or two, the provision may be an incentive to remain with the company for an

additional specified period of time from the date of the contract. “Remain,” of course, generally

means “to stay in the same place or with the same person or group,” or “to continue unchanged.”

See Merriam Webster Online, https://www.merriam-webster.com/dictionary/remain (last visited



                                                 12
No. 18-4184, Masco Corp., et al. v. Wojcik


Dec. 10, 2019). That general definition, however, does not answer the question of whether

“remain” contemplates five additional years of service or five years from the start of employment.

For example, one might say, “I remained at the company for five years before leaving for other

opportunities.” Or, “I would have remained at the company until I retired, if I had not been offered

my dream job elsewhere.”

       The word “shall” does not answer our question either. According to the majority, the

phrase “shall remain” “signal[s] that the contract imposes a forward-looking condition.” Maj. Op.

at 7. True, “shall” creates an obligation persisting into the future, but here, there is no defined

starting-point. The contract equally could be read to create an obligation to remain in employment

from the date employment began, as it could be read to create an obligation to remain in

employment from the date the contract was signed. Both interpretations are reasonable. Looking

at the contract as a whole, the majority points out that the Agreement defines “Employment of the

Corporation” as “any service with any Masco Corporation company.” In their view, that language

contemplates a future contingency, in case Rattray changes jobs within the company down the

line. But that language equally could contemplate job changes within the company prior to the

date of the Agreement. A reading of the contract for its plain meaning simply cannot resolve the

ambiguity in this case.

       If there is ambiguity, the majority contends that its interpretation must prevail because it

gives every provision purpose and effect. See Sunoco, Inc. (R & M) v. Toledo Edison Co., 953

N.E.2d 285, 295 (Ohio 2011) (“[I]f one construction of a doubtful condition written in a contract

would render a clause meaningless and it is possible that another construction would give that

same clause meaning and purpose, then the latter construction must prevail.”) (citation omitted)).

That is not so. Contrary to the majority’s view, using the start-of-employment date—so that



                                                13
No. 18-4184, Masco Corp., et al. v. Wojcik


Rattray’s rights would vest upon signing—would not render the five-year requirement

meaningless. For one, the Agreement was made “in consideration of services rendered in the past

and rendered in the future.” R. 2 (Agreement at 26) (Page ID #50) (emphasis added). For another,

the Agreement replaced a 1999 agreement, and Rattray started with the company in 1996. See R.

2 (Compl. at 21, ¶¶ 6, 10, 12) (Page ID #45). The fact that the 2003 Agreement replaced a prior

one may well be extrinsic evidence, but that is precisely what we look to when the face of the

contract does not tell us what we need to know.

       Using the date-of-agreement, on the other hand, presents its own problems. The “Effective

Date” of the Agreement is “the latter of” August 23, 2003 (the date that Rattray signed the contract)

“or the issuance of [a] life insurance policy . . . .” R. 2 (Agreement at 26) (Page ID #50). In other

words, Rattray could have worked four additional years, to 2007, and then the company could have

issued a life insurance policy in 2007. Reading the contract pursuant to its definitions, that would

mean that Rattray would need to work until 2012 to receive his retirement benefit. In short, the

date of the contract—by its own terms—is a moving target and, in fact, unknown. If “remain” is

taken to mean “remain from the date of the Agreement,” the definition of “Effective Date” could

lead to a seemingly absurd result. Foster Wheeler Enviresponse, Inc. v. Franklin Cty. Convention

Facilities Auth., 678 N.E.2d 519, 526 (Ohio 1997) (“‘Common words appearing in a written

instrument will be given their ordinary meaning unless manifest absurdity results, or unless some

other meaning is clearly evidenced from the face or overall contents of the instrument.’” (quoting

Alexander v. Buckeye Pipe Line Co., 374 N.E.2d 146, 150 (Ohio 1978))).

       Although we read contracts with an eye towards harmonizing the provisions, after

attempting to harmonize the provisions of this contract, I conclude that it is ambiguous. The

Agreement does not provide either “shall remain in the Employment of the Corporation for at least



                                                  14
No. 18-4184, Masco Corp., et al. v. Wojcik


five years from the effective date of this Agreement,” or “from the start of employment.” Looking

to the plain meaning of “shall remain,” and to the contract as a whole, does not resolve that

ambiguity. The majority presents a reasonable reading, but there is another—that is, Rattray’s.

The district court should have allowed for the presentation of extrinsic evidence to resolve the

ambiguities and to permit a choice between these competing reasonable interpretations.

       For these reasons, I respectfully dissent.




                                                15